Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Claims filed on 04 March 2021. Claims 1, 12, and 17 were amended. Claim 11 was cancelled. Claim 21 was added. Claims 1-10 and 12-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-21 are rejected under 35 USC § 101
Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
receive a request to infer a medical diagnosis associated with patient image data, the request further including the patient image data;
analyze a set of image features of the patient image data to identify data patterns; and
infer the medical diagnosis, based at least in part on analysis of the set of image features of the patient image data;
receive, user input data associated with the medial diagnosis; 
manipulate the graphics-based feature based at least in part on the user input.
Therefore, the claim as a whole is directed to “reviewing and annotating medical images to aid in diagnosis”, which is an abstract idea because it is a mental process, or a concept performed in the human mind (including an observation, evaluation, judgment, opinion). “Reviewing and annotating medical images to aid in diagnosis” is considered to be a mental process because it is something a medical professional can do by picking up an image related to a patient, comparing it to images they have seen before, making a judgment as to whether there is a medical condition present in the image or not, and then marking the image with their conclusion and/or notes. In other words, inferring a medical diagnosis by looking at medical images is a judgement capable of being performed in the human mind. 
This judicial exception is not integrated into a practical application. In particular, claim [ 12 ] recites the following additional element(s):
one or more processors;
memory coupled to the one or more processors, the memory including one or more modules that are executable;
a client device;
a data repository;
one or more trained machine learning algorithms;
generating a synthesized expression to manipulate a graphics-based feature of a registry data record associated with the patient image data, the graphics-based feature corresponding to a schematic diagram of an organ system;
the actions of
extract a set of pertinent medical data from the patient image data, the set of pertinent medical data includes at least a medical test identifier and medical result data; and
retrieve a set of stored medical image data, based at least in part on the set of pertinent medical data.
The additional elements of one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable; a client device; a data repository; one or more machine learning algorithms; and the action of generating a synthesized expression merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The actions listed above (extracting and retrieving) amount to mere data gathering, which does no more than add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). These additional elements are insufficient to integrate the abstract idea into a practical application (See MPEP 2106.05(f) and (g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable; a client device; a data repository; one or more machine learning algorithms; and the action of generating a synthesized expression merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Further, the actions listed above extracting and retrieving) individually and in combination recite storing and retrieving information in memory, which is considered to be well-understood, routine, and conventional activity (See the examples listed in MPEP 2106.05(d)(II)). Accordingly, claim 1 is ineligible.
Dependent claim(s) 2, 7, and 10 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim 3 further recites the following elements:
retrieve registry data records associated with the set of stored medical image data, registry data records including medical interpretations of corresponding medical image data, and
wherein, to infer a medical condition is further based at least in part on the registry data records.
The second element, infer the medical condition, merely further limits the abstract idea (see above for more discussion on the abstract idea). However, the “retrieve” is an additional element beyond the abstract idea. This additional element amounts to mere data gathering, which does no more than add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Further, this element recites storing and retrieving information in memory, which is considered to be well-understood, routine, and conventional activity (See MPEP 2106.05(d)(II)). Therefore, this element fails to integrate the judicial exception into an abstract idea and it does not amount to significantly more than the judicial exception. Accordingly, claims 3 is ineligible.
Dependent claim(s) 4
the additional request including a first set of criteria and a second set of criteria, the first set of criteria identifying profile data for a control group of patients associated with the medical hypothesis, and the second set of criteria including one or more test algorithms to test the medical hypothesis;
retrieve an additional set of stored medical image data based at least in part on the first set of criteria;
analyze the additional set of stored medical image data, based at least in part on the second set of criteria; and
The third element, the analyze instructions, merely further limit the abstract idea discussed above. However, the first two elements are additional elements beyond the abstract idea. These additional elements amount to mere data gathering, which does no more than add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Further, these elements recites storing and retrieving information in memory, which is considered to be well-understood, routine, and conventional activity (See MPEP 2106.05(d)(II)). Therefore, these additional elements do not integrate the abstract idea into a practical application, nor do they make the claims amount to significantly more than the judicial exception. Accordingly, claims 4 is ineligible.
Dependent claim(s) 5 further recites the following elements:
retrieving, from the data repository, a second set of stored medical image data associated with a predetermined patient population captured over a predetermined time interval, the first set of stored medical image data being a subset of the second set of stored medical image data; and
generate a statistical data model based at least in part on analyses of the second set of stored medical image data, and
wherein, to infer the validity of the medical hypothesis is based at least in part on the statistical data model.
The third element, the infer instructions, merely further limits the abstract idea (see above for more discussion on the abstract idea). However, the first two are additional elements beyond the abstract idea discusses above. The “retrieving” element amounts to mere data gathering, which does no more than add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Further, these elements recites storing and retrieving information in memory, which is considered to be well-understood, routine, and conventional activity (See MPEP 2106.05(d)(II)). The second additional element, the “generate” instructions, generally links the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Therefore, these additional elements do not integrate the abstract idea into a practical application, nor do they make the claims amount to significantly more than the judicial exception.  Accordingly, claims 5 is ineligible.
Dependent claim(s) 6 further recites the following elements:
generate validity scores for individual analyses of the one or more test algorithms; and
identify a subset of the individual analyses that have individual validity scores greater than or equal to a predetermined validity threshold, and
wherein to infer the validity of the medical hypothesis is further based at least in part on the subset of the individual analyses.
infer” instructions, merely further limit the abstract idea. However, the first two are additional elements beyond the abstract idea discussed above. These additional elements generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Therefore, these additional elements do not integrate the abstract idea into a practical application, nor do they make the claims amount to significantly more than the judicial exception. Accordingly, claims 6 is ineligible.
Dependent claim(s) 8 further recites the additional elements:
capture, from one or more vendors, additional medical image data for inclusion in the data repository;
analyze, via one or more machine learning algorithms, the additional medical image data to identify patient identifiers;
selectively remove the patient identifiers from individual ones of the additional medical image data; and
store, within the data repository, the additional medical image data, and
wherein, to retrieve the set of stored medical image data includes the additional medical image data.
The second additional elements listed above generally links the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The remaining additional element amounts to mere data gathering, which does no more than add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Further, these elements recite storing and retrieving information in memory, which is considered to be well-understood, routine, and conventional activity (See MPEP 2106.05(d)(II)). Therefore, these additional 8 is ineligible.
Dependent claim(s) 9 further recite the additional elements:
extract an additional set of pertinent medical data for the individual ones of the additional medical image data;
generate a set of metadata for the individual ones of the additional medical image data, based at least in part on the additional set of pertinent medical data; and 
associate the set of metadata with the individual ones of the additional medical image data.
These additional elements amount to mere data gathering, which does no more than add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Further, these elements recite storing and retrieving information in memory, which is considered to be well-understood, routine, and conventional activity (See MPEP 2106.05(d)(II)). Therefore, these additional elements do not integrate the abstract idea into a practical application, nor do they make the claims amount to significantly more than the judicial exception.  Accordingly, claims 9 is ineligible.
Claim(s) 12, 14, and 16 are parallel in nature to claim(s) 1-11. Accordingly claim(s) 12, 14, and 16 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Dependent claim 13
extracting a set of pertinent medical data from the patient image data, the set of pertinent medical data including at least a medical test identifier and medical results data; and
generating at least one hypothesis rule based at least in part on the medical hypothesis, the at least one hypothesis rule correlating the validity of the medical hypothesis with a subset of the set of pertinent medical data, and
wherein, analyzing the set of stored medical image data is based at least in part on the at least one hypothesis rule.
The third element, the “analyzing” instructions, merely further limit the abstract idea discussed above. However, the first and second are additional elements beyond the abstract idea. The first additional element amount to mere data gathering, which does no more than add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Further, this element recites storing and retrieving information in memory, which is considered to be well-understood, routine, and conventional activity (See MPEP 2106.05(d)(II)). The second additional elements generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, nor do they make the claims amount to significantly more than the judicial exception. Therefore, claim 13 is ineligible.
Dependent claim 15 further recite the additional elements of modifying the process already discussed above using one or more machine learning algorithms. This does no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Doing so does not integrate the judicial exception into a 
Claim(s) 17-20 are parallel in nature to claim(s) 1-16. Accordingly claim(s) 17-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Claim 21 merely further limits the abstract idea and is thereby considered to be ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reicher (U.S. 2016/0364862).
Regarding claim 1, Reicher discloses a system comprising:
one or more processors; memory coupled to the one or more processors (See Reicher Fig. 1 the learning engine has access an electronic processor and memory), the memory including one or more modules that are executable by the one or more processors to:
receive, from a client device, a request to infer a medical diagnosis associated with patient image data, the request further including the patient image data (See Reicher [0069] the method can include receiving an image for analysis.);
extract a set of pertinent medical data from the patient image data, the set of pertinent medical data includes at least a medical test identifier and medical result data (See Reicher [0069] the learning engine can also receive supplemental information along with the image data. This information can include modality information (i.e. medical test identifier) and EMR information ;
retrieve, from a data repository, a set of stored medical image data, based at least in part on the set of pertinent medical data (See Reicher [0068] the method includes receiving training information (i.e. a plurality of images and graphical reporting on those images). This training information is used to develop a model using machine learning; [0069] the supplemental information can be used to determine what model should be used to process the image);
analyze, via one or more trained machine learning algorithms, a set of image features of the patient image data to identify data patterns with the set of stored medical image data (See Reicher [0069] the learning engine uses the developed and trained model (i.e. machine learning algorithms) for analysis of the received image. [0064] The model can use machine learning in various forms, listed in [0064].); and
infer the medical diagnosis, based at least in part on the data patterns between the patient image data and the set of stored medical image data (See Reicher [0070] the learning engine uses the model to generate a diagnosis for the received patient image. [0045] the learning engine performs data analytics to discover meaningful patterns in images and builds models based on these discovered patterns, which can be used to automatically analyze images or other medical data.);
receive, user input data associated with the medial diagnosis (See Reicher [0071] the system allows the radiologist to edit the images, including the annotations produced by the learning engine, within a viewer (e.g., through a medical image annotation tool). [0073] Further, the learning engine may present a pre-processed report to a diagnosing physician and allow the diagnosing physician to edit or approve specific sections of the report or the report in its entirety (e.g., via an input action, such as selection of a button, checkbox, radio button, and the like and/or an electronic signature). These are two examples given in the disclosure of receiving input from a user that is “associated with the medical diagnosis.”); 
generate a synthesized expression to manipulate a graphics-based feature of a registry data record associated with the patient image data (See Reicher [0071] the radiologist can edit the image using an image annotation tool. These tools include the graphical markers described in [0048] and depicted in Figs. 3 and 4.), the graphics-based feature corresponding to a schematic diagram of an organ system (See Reicher Figs. 3-4 and [0048] the annotations are placed on the images, which are typically anatomical images of the patient.); and 
manipulate the graphics-based feature based at least in part on the user input (See Reicher [0071] the system allows the radiologist to edit the images, including the annotations produced by the learning engine, within a viewer (e.g., through a medical image annotation tool). Therefore, when the radiologist does .

Regarding claim 2, Reicher discloses the system of claim 1 as discussed above. Reicher further discloses a system, wherein:
the patient image data further includes text-based result data (See Reicher [0069] the system can request supplemental information, including medical history information, and patient demographic information (these types of information typically include text)), and
wherein the one or more modules are further executable by the one or more processors to:
analyze the text-based result data to identify data patterns with the set of stored medical image data (See Reicher [0069] the supplemental information can be used to determine what model should be used to process the image, and then the model is used to analyze the image), and
wherein, to infer the medical diagnosis associated with the patient image data is further based at least in part on analysis of the text-based result data (See Reicher [0069] the supplemental information can be used to determine what model should be used to process the image, and then the model is used to analyze the image; [0070] the model is used to generate a diagnosis).

Regarding claim 3, Reicher discloses the system of claim 1 as discussed above. Reicher further discloses a system, wherein the one or more modules are further executable by the processors to:
retrieve registry data records associated with the set of stored medical image data, registry data records including medical interpretations of corresponding medical image data (See Reicher [0046] the training information (i.e. set of stored medical images) can include graphical reporting. Graphical reporting refers to the images having marks on them that include diagnostic information), and
wherein, to infer a medical condition is further based at least in part on the registry data records (See Reicher [0049] the graphical reporting is provided to the learning engine to improve the engines learning. This information is used by the learning engine to develop the models and the models are used to generate the diagnosis. Therefore, the graphical reporting associated with the training images is used in the process of generating the diagnosis from the image).

Regarding claim 4, Reicher discloses the system of claim 1 as discussed above. Reicher further discloses a system, wherein the one or more modules are further executable by the one or more processors to:
receive, an additional request to validate a medical hypothesis associated with the patient image data (See Reicher [0109] the method can include receiving an image for analysis; [0112] the system can be used to double check a physician’s diagnoses),
the additional request including a first set of criteria and a second set of criteria (See Reicher [0106] the learning model can apply rules (i.e. criteria) when processing images. These rules are used to identify what models should be applied to the image; [0110] this system contemplates automatically generating the rules as well as having user defined rules), the first set of criteria identifying profile data for a control group of patients associated with the medical hypothesis (See Reicher [0061] the training information, and therefore the eventually developed models, can be grouped by particular type of image or by particular patient demographic. Here is disclosed an example of a model for 20-year-old women separate from a model developed for 60-year-old-men), and the second set of criteria including one or more test algorithms to test the medical hypothesis (See Reicher [0107] a user may modify the rules to specify which models should be applied (this meets the broadest reasonable interpretation of “test algorithms” because machine learning uses algorithms));
retrieve an additional set of stored medical image data based at least in part on the first set of criteria (See Reicher [0108] the training information (i.e. medical images) is received by the learning engine before it can analyze the requested image/images));
analyze the additional set of stored medical image data, based at least in part on the second set of criteria (See Reicher [0109] the image/images are automatically processed using the learning engine, which uses the rules to select the most relevant model); and
infer a validity of the medical hypothesis, based at least in part on analysis of the additional set of stored medical image data (See Reicher [0109] the learning engine uses established rules as well as the model developed by the training information to .

Regarding claim 5 Reicher discloses the system of claim 4 as discussed above. Reicher further discloses a system, wherein the one or more modules are further executable by the one or more processors to:
retrieving, from the data repository, a second set of stored medical image data associated with a predetermined patient population captured over a predetermined time interval, the first set of stored medical image data being a subset of the second set of stored medical image data (See Reicher [0061] the training information, and therefore the eventually developed models, can be grouped by particular type of image or by particular patient demographic. Here is disclosed an example of a model for 20-year-old women separate from a model developed for 60-year-old-men; [0108] the training information (i.e. medical images) is received by the learning engine before it can analyze the requested images); and
generate a statistical data model based at least in part on analyses of the second set of stored medical image data (See Reicher [0068] the method includes receiving training information (i.e. a plurality of images and graphical reporting on those images). This training information is used to develop a model using machine learning; [0069] the supplemental information can be used to determine what model should be used to process the image), and
wherein, to infer the validity of the medical hypothesis is based at least in part on the statistical data model (See Reicher [0109] the learning engine uses established rules as well as the model developed by the training information to generate a diagnosis for the image; [0112] the system can be used to double check a physician’s diagnoses).

Regarding claim 10, Reicher discloses the system of claim 1 as discussed above. Reicher further discloses a system, wherein:
the set of image features of the patient image data include a graphical depiction of anatomical features of an organ system or graphics-based result data (See Reicher [0051] the diagnostic information can include graphical markers and anatomical structures).

Regarding claim 12, Reicher discloses computer-implemented method, comprising:
under control of one or more processors (See Reicher Fig. 1 the learning engine has access an electronic processor and memory):
receiving, from a client device, a request to infer a validity of a medical hypothesis associated with patient image data (See Reicher [0109] the method can include receiving an image for analysis; [0112] the system can be used to double check a physician’s diagnoses), the request including a set of control group criteria identifying profile data for a control group of patients associated with the medical hypothesis (See Reicher [0106] the learning model can apply rules (i.e. criteria) when processing images. These rules are used to identify what ;
retrieving, from a data repository, a set of stored medical image data, based at least in part on the set of control group criteria (See Reicher [0108] the training information (i.e. medical images) is received by the learning engine before it can analyze the requested image/images));
analyzing, via one or more trained machine learning algorithms, a set of image features associated with individual ones of the set of stored medical image data to identify a correlation with the medical hypothesis (See Reicher [0069] the learning engine uses the developed and trained model (i.e. machine learning algorithms) for analysis of the received image. [0064] The model can use machine learning in various forms, listed in [0064].); and
inferring the validity of the medical hypothesis based at least in part on a correlation of data patterns between the patient image data and the set of stored medical image data (See Reicher [0109] the learning engine uses established rules as well as the model developed by the training information to generate a diagnosis for the image; [0112] the system can be used to double check a physician’s diagnoses);
receiving, user input data associated with the medial diagnosis (See Reicher [0071] the system allows the radiologist to edit the images, including the annotations produced by the learning engine, within a viewer (e.g., through a medical image annotation tool). [0073] Further, the learning engine may present ; 
generating a synthesized expression to manipulate a graphics-based feature of a registry data record associated with the patient image data (See Reicher [0071] the radiologist can edit the image using an image annotation tool. These tools include the graphical markers described in [0048] and depicted in Figs. 3 and 4.), the graphics-based feature corresponding to a schematic diagram of an organ system (See Reicher Figs. 3-4 and [0048] the annotations are placed on the images, which are typically anatomical images of the patient.)  ; and 
manipulating the graphics-based feature based at least in part on the user input (See Reicher [0071] the system allows the radiologist to edit the images, including the annotations produced by the learning engine, within a viewer (e.g., through a medical image annotation tool). Therefore, when the radiologist does decide to edit the annotation, the graphics based feature is manipulated to show the new annotations.).

Regarding claim 13
extracting a set of pertinent medical data from the patient image data, the set of pertinent medical data including at least a medical test identifier and medical results data (See Reicher [0069] the learning engine can also receive supplemental information along with the image data. This information can include modality information (i.e. medical test identifier) and EMR information (i.e. medical results data because medical results associated with the patient would be stored in the EMR)); and
generating at least one hypothesis rule based at least in part on the medical hypothesis, the at least one hypothesis rule correlating the validity of the medical hypothesis with a subset of the set of pertinent medical data (See Reicher [0106] the system can apply rules when processing the images. These rules can be based on associated clinical and historical information to identify what abnormalities may be found (i.e. if there is a hypothesis as to what disorder a patient has, the system may focus on looking for proof of that hypothesis); [0110] this system contemplates automatically generating the rules as well as having user defined rules), and
wherein, analyzing the set of stored medical image data is based at least in part on the at least one hypothesis rule (See Reicher [0106] the learning engine may apply rules when processing the images).

Regarding claim 14, Reicher discloses the method of claim 12 as discussed above. Reicher further discloses a method, comprising:
retrieving, from the data repository, a second set of stored medical image data associated with a predetermined patient population captured over a predetermined time interval, the first set of stored medical image data being a subset of the second set of stored medical image data (See Reicher [0061] the training information, and therefore the eventually developed models, can be grouped by particular type of image or by particular patient demographic. Here is disclosed an example of a model for 20-year-old women separate from a model developed for 60-year-old-men; [0108] the training information (i.e. medical images) is received by the learning engine before it can analyze the requested images); and
generating a statistical data model based at least in part on analyses of the second set of stored medical image data (See Reicher [0068] the method includes receiving training information (i.e. a plurality of images and graphical reporting on those images). This training information is used to develop a model using machine learning; [0069] the supplemental information can be used to determine what model should be used to process the image), and
wherein, inferring the validity of the medical hypothesis is based at least in part on statistical data model (See Reicher [0109] the learning engine uses established rules as well as the model developed by the training information to generate a diagnosis for the image; [0112] the system can be used to double check a physician’s diagnoses).

Regarding claim 15, Reicher discloses the method of claim 14 as discussed above. Reicher further discloses a method, comprising:
determining that the medical hypothesis is not valid (See Reicher [0111] the system can use other information to determine if the generated diagnosis was correct);
modifying, via one or more machine-learning algorithms, the set of control group criteria to create a modified set of control group criteria, based at least in part on the statistical data model (See Reicher [0111] the system may update the one or more models used to generate the diagnosis. This includes changing the rules that apply to the particular model as well as re-developing the model using updated training information);
retrieving, from the data repository, an additional set of stored medical image data, based at least in part on the modified set of control group criteria (See Reicher [0111] the system may update the one or more models used to generate the diagnosis. This includes re-developing the model using updated training information); and
inferring the validity of the medical hypothesis based at least in part an additional analysis of the additional set of stored medical image data (See Reicher [0111] the model is updated, this means that it could be used again).

Regarding claim 17, Reicher discloses one or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:
receiving, from a client device, a request to infer a medical hypothesis associated with patient image data, the request further including the patient image data (See Reicher [0109] the method can include receiving an image for analysis; [0112] the system can be used to double check a physician’s diagnoses);
extracting pertinent medical image data from the patient image data (See Reicher [0069] the learning engine can also receive supplemental information along with the image data. This information can include modality information (i.e. medical test identifier) and EMR information (i.e. medical results data because medical results associated with the patient would be stored in the EMR));
generating at least one hypothesis rule based at least in part on the medical hypothesis, the at least one hypothesis rule correlating a validity of the medical hypothesis with a subset of the pertinent medical image data (See Reicher [0106] the system can apply rules when processing the images. These rules can be based on associated clinical and historical information to identify what abnormalities may be found (i.e. if there is a hypothesis as to what disorder a patient has, the system may focus on looking for proof of that hypothesis); [0110] this system contemplates automatically generating the rules as well as having user defined rules);
analyzing, via one or more trained machine learning algorithms, a set of image features associated with individual ones of a set of stored medical image data, based at least in part on the at least one hypothesis rule (See Reicher [0069] the learning engine uses the developed and trained model (i.e. machine learning algorithms) for analysis of the received image. [0064] The model can use machine learning in various forms, listed in this [0064].); and
inferring the validity of the medical hypothesis based at least in part on analysis of the set of image features (See Reicher [0070] the learning engine uses the model to generate a diagnosis for the received patient image. [0045] the learning engine ;
receiving, user input data associated with the medial diagnosis (See Reicher [0071] the system allows the radiologist to edit the images, including the annotations produced by the learning engine, within a viewer (e.g., through a medical image annotation tool). [0073] Further, the learning engine may present a pre-processed report to a diagnosing physician and allow the diagnosing physician to edit or approve specific sections of the report or the report in its entirety (e.g., via an input action, such as selection of a button, checkbox, radio button, and the like and/or an electronic signature). These are two examples given in the disclosure of receiving input from a user that is “associated with the medical diagnosis.”); 
generating a synthesized expression to manipulate a graphics-based feature of a registry data record associated with the patient image data (See Reicher [0071] the radiologist can edit the image using an image annotation tool. These tools include the graphical markers described in [0048] and depicted in Figs. 3 and 4.), the graphics-based feature corresponding to a schematic diagram of an organ system (See Reicher Figs. 3-4 and [0048] the annotations are placed on the images, which are typically anatomical images of the patient.); and 
manipulating the graphics-based feature based at least in part on the user input (See Reicher [0071] the system allows the radiologist to edit the images, including the annotations produced by the learning engine, within a viewer (e.g., through a medical .

Regarding claim 18, Reicher discloses the one or more non-transitory computer-readable media of claim 17 as discussed above. Reicher further discloses:
the request further includes a first set of criteria and a second set of criteria (See Reicher [0106] the learning model can apply rules (i.e. criteria) when processing images. These rules are used to identify what models should be applied to the image; [0110] this system contemplates automatically generating the rules as well as having user defined rules), the first set of criteria identifying profile data for a control group of patients associated with the medical hypothesis (See Reicher [0061] the training information, and therefore the eventually developed models, can be grouped by particular type of image or by particular patient demographic. Here is disclosed an example of a model for 20-year-old women separate from a model developed for 60-year-old-men), and the second set of criteria including one or more test algorithms to test the medical hypothesis (See Reicher [0107] a user may modify the rules to specify which models should be applied (this meets the broadest reasonable interpretation of “test algorithms” because machine learning uses algorithms)), and further storing instructions that, when executed cause the one or more processors to perform acts comprising:
retrieving, from a data repository, the set of stored medical image data based at least in part on the first set of criteria (See Reicher [0108] the training information (i.e. medical , and
wherein, analyzing the set of image features further is further based at least in part on the second set of criteria (See Reicher [0109] the image/images are automatically processed using the learning engine, which uses the rules to select the most relevant model).

Regarding claim 19, Reicher discloses the one or more non-transitory computer-readable media of claim 18 as discussed above. Reicher further discloses:
determining that the medical hypothesis is not valid, based at least in part on analysis of the set of image features (See Reicher [0111] the system can use other information to determine if the generated diagnosis was correct);
modifying, via one or more machine-learning algorithms, the first set of criteria to create a modified first set of criteria (See Reicher [0111] the system may update the one or more models used to generate the diagnosis. This includes changing the rules that apply to the particular model as well as re-developing the model using updated training information);
retrieving, from the data repository, an additional set of stored medical image data, based at least in part on the modified first set of criteria (See Reicher [0111] the system may update the one or more models used to generate the diagnosis. This includes re-developing the model using updated training information);
analyzing the additional set of stored medical image data based at least in part on the second set of criteria; and inferring the validity of the medical hypothesis based at least in part on an additional analysis of the additional set of stored medical image data (See Reicher [0111] the model is updated based on the new information, which means that it could be used again).

Regarding claim 21, Reicher discloses the system of claim 1 as discussed above. Reicher further discloses a system, wherein:
the user input data corresponds to at least one of a text-based input or an audio-based input (See Reicher [0048] the system describes the annotations being potentially dictated by the physician (dictate is defined as something said or read aloud), disclosing an audio input. [0073] further, the physician has the ability to edit specific portions of the report, which is text based.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (U.S. 2016/0364862) in view of Krishnan (U.S. 2005/0010445).
Regarding claim 6, Reicher discloses the system of claim 4 as discussed above. Reicher does not disclose a system, wherein the one or more modules are further executable by the one or more processors to:
generate validity scores for individual analyses of the one or more test algorithms; and
identify a subset of the individual analyses that have individual validity scores greater than or equal to a predetermined validity threshold, and
wherein to infer the validity of the medical hypothesis is further based at least in part on the subset of the individual analyses.
Krishnan teaches:
generate validity scores for individual analyses of the one or more test algorithms (See Krishnan [0052] disclosed is a system for determining an accuracy score for a particular classifier (machine learning model/algorithm)); and
identify a subset of the individual analyses that have individual validity scores greater than or equal to a predetermined validity threshold (See Krishnan [0052] the system can include desired thresholds that an accuracy score needs to be above before the model can be used), and
wherein to infer the validity of the medical hypothesis is further based at least in part on the subset of the individual analyses (See Krishnan [0052] only systems with a sufficiently high accuracy score will be used for analyzing the medical images).
The system of Krishnan is applicable to the system of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to analyze medical images and scans. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reicher to include classifier accuracy scores as taught by Krishnan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reicher in order to evaluate accuracy of the classifiers (see Krishnan [0052]).


Regarding claim 7, Reicher discloses the system of claim 1 as discussed above. Reicher does not disclose a system, wherein the one or more modules are further executable by the one or more processors to:
receive, via the client device, a user input to modify or annotate the patient image data, the user input corresponding to an audio-based user input or a text-based user input;
determine whether the user input is associated with modification or annotation of a text- based feature or a graphics-based feature of the patient image data; and
generate an updated patient image data by automatically modifying or annotating the patient image data, based at least in part on the user input, and
wherein, to analyze the set of image features of the patient image data includes analysis of the updated patient image data.
Krishnan teaches:
receive, via the client device, a user input to modify or annotate the patient image data, the user input corresponding to an audio-based user input or a text-based user input (Krishnan [0040] physician can annotate the item before sending it to the CAD system for review);
determine whether the user input is associated with modification or annotation of a text- based feature or a graphics-based feature of the patient image data (See Krishnan [0040] the annotation can include graphical annotations as well as preliminary reports (i.e. text)); and
generate an updated patient image data by automatically modifying or annotating the patient image data, based at least in part on the user input (See Krishnan [0040]-[0041] the image, with the physician’s annotations, used in the image analysis system), and
wherein, to analyze the set of image features of the patient image data includes analysis of the updated patient image data (See Krishnan [0041] after the preliminary annotations and report are made, the image is sent to the CAD review system to analyze the image data).
The system of Krishnan is applicable to the system of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to analyze medical images and scans. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reicher to include preliminary annotations as taught by Krishnan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reicher in order to augment a physician’s preliminary findings (see Krishnan [0043]).

Regarding claim 16, Reicher discloses the method of claim 12 as discussed above. Reicher further discloses a method, comprising:
the request further includes an additional set of criteria that includes one or more test algorithms to test the medical hypothesis (See Reicher [0106] the learning model can apply rules (i.e. criteria) when processing images. These rules are used to identify what models should be applied to the image; [0107] a user may modify the rules to specify .
Reicher does not disclose:
generating validity scores for individual analyses of the one or more test algorithms; and
identifying a subset of the individual analyses that have individual validity scores greater than or equal to a predetermined validity threshold, and
wherein, to infer the validity of the medical hypothesis is further based at least in part on the subset of the individual analyses.
Krishnan teaches:
generating validity scores for individual analyses of the one or more test algorithms (See Krishnan [0052] disclosed is a system for determining an accuracy score for a particular classifier (machine learning model/algorithm)); and
identifying a subset of the individual analyses that have individual validity scores greater than or equal to a predetermined validity threshold (See Krishnan [0052] the system can include desired thresholds that an accuracy score needs to be above before the model can be used), and
wherein, to infer the validity of the medical hypothesis is further based at least in part on the subset of the individual analyses (See Krishnan [0052] only systems with a sufficiently high accuracy score will be used for analyzing the medical images).
The system of Krishnan is applicable to the system of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to analyze medical images and scans. It would have been obvious to one of ordinary skill in the art before the effective .


Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (U.S. 2016/0364862) in view of Steigauf (U.S. 2016/0350919).
Regarding claim 8, Reicher discloses the system of claim 1 as discussed above. Reicher does not disclose a system, wherein the one or more modules are further executable by the one or more processors to:
capture, from one or more vendors, additional medical image data for inclusion in the data repository;
analyze, via one or more machine learning algorithms, the additional medical image data to identify patient identifiers;
selectively remove the patient identifiers from individual ones of the additional medical image data; and
store, within the data repository, the additional medical image data, and
wherein, to retrieve the set of stored medical image data includes the additional medical image data.
 Steigauf teaches:
capture, from one or more vendors, additional medical image data for inclusion in the data repository (See Steigauf [0055] system uses training images to train the recognition model);
analyze, via one or more machine learning algorithms, the additional medical image data to identify patient identifiers (See Steigauf [0056] personally identifying information can be detected using optical character recognition, or OCR, or other computer assisted techniques (OCR is a type of machine learning));
selectively remove the patient identifiers from individual ones of the additional medical image data (See Steigauf [0056] anonymize or de-identify the images before they are used in the training model, including the removal of the personally identifiable information connected to an image); and
store, within the data repository, the additional medical image data (See Steigauf [0026] model input data (i.e. the images used to train the model) is stored for training the machine learning algorithm disclosed), and
wherein, to retrieve the set of stored medical image data includes the additional medical image data (See Steigauf [0054] the training of the algorithm disclosed in paragraphs [0055] to [0058] can be used as part of the system described above that uses machine learning to identify medical conditions from medical scan images).
The system of Steigauf is applicable to the system of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to analyze medical images and scans. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reicher to include anonymized images in training the model as taught by Steigauf. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reicher in order to remove protected health information (See Steigauf [0056]).

Regarding claim 9
extract an additional set of pertinent medical data for the individual ones of the additional medical image data;
generate a set of metadata for the individual ones of the additional medical image data, based at least in part on the additional set of pertinent medical data; and associate the set of metadata with the individual ones of the additional medical image data.
Steigauf teaches:
extract an additional set of pertinent medical data for the individual ones of the additional medical image data (See Steigauf [0050] process the imaging data by extracting, converting, or transforming in order to obtain image data for input into the image data recognition algorithm; [0032] the image metadata can include type of imaging modality and the techniques used to obtain the image (medical test identifier); [0051] the text and other content can include the anatomical features or imaged areas (medical result data));
generate a set of metadata for the individual ones of the additional medical image data, based at least in part on the additional set of pertinent medical data; and associate the set of metadata with the individual ones of the additional medical image data (See Steigauf [0021] relevant information and metadata for the imaging procedure may be placed within the image data itself, or within another data store for further access and processing).
The system of Steigauf is applicable to the system of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to analyze medical images and scans. It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 20, Reicher discloses the one or more non-transitory computer-readable media of claim 17 as discussed above. Reicher does not further discloses:
capturing, from one or more vendors, vendor medical image data for inclusion in a data repository;
selectively removing patient identifiers from individual ones of the vendor medical image data;
storing, within the data repository, the vendor medical image data as the set of stored medical image data; and
retrieving, from the data repository, the set of stored medical image data.
Steigauf teaches
capturing, from one or more vendors, vendor medical image data for inclusion in a data repository (See Steigauf [0055] system uses training images to train the recognition model);
selectively removing patient identifiers from individual ones of the vendor medical image data (See Steigauf [0056] anonymize or de-identify the images before they are used in the training model, including the removal of the personally identifiable information connected to an image);
storing, within the data repository, the vendor medical image data as the set of stored medical image data (See Steigauf [0026] model input data (i.e. the images used to train the model) is stored for training the machine learning algorithm disclosed); and
retrieving, from the data repository, the set of stored medical image data (See Steigauf [0054] the training of the algorithm disclosed in paragraphs [0055] to [0058] can be used as part of the system described above that uses machine learning to identify medical conditions from medical scan images).
The system of Steigauf is applicable to the system of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to analyze medical images and scans. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reicher to include anonymized images in training the model as taught by Steigauf. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reicher in order to remove protected health information (See Steigauf [0056]).


Response to Arguments
Applicant's arguments filed 04 march 2021, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. First, Applicant argues that the characterization of the claim being a mental process is an over-abstraction, or high level of abstraction. This is not persuasive. The claims are not merely labeled a mental process without further explanation. As stated above, and in the previous office action, the claims are considered to be directed to a because it is something a medical professional can do by picking up an image related to a patient, comparing it to images they have seen before, making a judgment as to whether there is a medical condition present in the image or not, and then marking the image with their conclusion and/or notes. In other words, inferring a medical diagnosis by looking at medical images is a judgement capable of being performed in the human mind. The analysis does not stop there. The additional elements in the claims are also considered (see above section 101 for more details). 
Second, Applicant argues that the abstract idea is integrated into a practical application because it can be used to infer the medical diagnosis. This is not persuasive because this is part of the abstract idea, not an additional element considered under step 2A prong 2 or step 2b. The very action considered to be the abstract idea (inferring a diagnosis from a medical image) cannot also be a practical application under the terms of the analysis. Any potential practical application must be provided by the additional elements present in the claim, if there are any present in the claim (See MPEP 2106.04(d)). Further, applicant argues that the abstract idea is integrated into a practical application because it does not monopolize the judicial exception. There is no evidence for this conclusion. Under the analysis of the additional elements present 
Finally, applicant argues that the claims recite significantly more than the abstract idea under the “markedly different characteristics” analysis. This is not persuasive because the additional elements do not include an inventive concept that makes the claims amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims, as currently presented, merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Further, some of the additional elements, individually and in combination, recite storing and retrieving information in memory, which is considered to be well-understood, routine, and conventional activity (See the examples listed in MPEP 2106.05(d)(II)). There are no markedly different characteristics present in the claims that make them amount to significantly more than the judicial exception.

Applicant’s arguments filed 04 March 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 102 and 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously uncited portions of the Reicher reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626